Name: 2013/498/EU: Commission Implementing Decision of 10Ã October 2013 concerning a Union financial contribution towards surveillance and other emergency measures implemented in Estonia, Latvia, Lithuania and Poland against African swine fever in neighbouring third countries (notified under document C(2013) 6540)
 Type: Decision_IMPL
 Subject Matter: budget;  Europe;  means of agricultural production;  economic policy;  agricultural activity;  agricultural policy;  cooperation policy
 Date Published: 2013-10-12

 12.10.2013 EN Official Journal of the European Union L 272/47 COMMISSION IMPLEMENTING DECISION of 10 October 2013 concerning a Union financial contribution towards surveillance and other emergency measures implemented in Estonia, Latvia, Lithuania and Poland against African swine fever in neighbouring third countries (notified under document C(2013) 6540) (Only the Estonian, Latvian, Lithuanian and Polish texts are authentic) (2013/498/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 8 thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (2), and in particular Article 84 thereof, Whereas: (1) African swine fever (ASF) is an infectious, usually fatal, viral disease of domestic and wild boars which causes serious disturbances to intra-Union trade in and export to third countries of live pigs and products derived from animals of the porcine species. (2) Following the confirmation of ASF in Georgia in 2007, the disease spread to the Russian Federation where numerous outbreaks of that disease have been reported in pigs and wild boar throughout the European part of Russia. Furthermore, in June 2013, Belarus reported the confirmation of an outbreak of ASF in backyard pigs in the region of Grodno, some forty kilometres from the Lithuanian border and close to the border with Poland. (3) The ASF situation in countries bordering the European Union constitutes a direct threat to pig holdings within the Union, because the virus may be introduced into Member States bordering the infected third countries through wild boar entering Union territory from infected areas, but also through vehicles which have transported live animals and feed or through the unauthorised introduction into the Union of products derived from animals of the porcine species. (4) The risk of ASF introduction into the Union is higher for Estonia, Latvia, Lithuania and Poland due to the occurrence and the evolution of this diseases in the bordering territory of Belarus and the Russian Federation and they have informed the Commission and the other Member States of the measures that they intended to adopt for the protection of their territories and of other Member States. (5) Estonia, Latvia, Lithuania and Poland implemented surveillance for the early detection of ASF both in wild boars and domestic pigs and have raised disease awareness and preparedness in the framework of their contingency plans drawn up in accordance with Council Directive 2002/60/EC (3) to ensure a rapid response should ASF be introduced. Lithuania is directly threatened by the presence of ASF across the border in Belarus, in order to minimise the risk of disease spread on its territory should ASF be introduced, Lithuania intends to establish a buffer zone of 10 kilometres along the border with Belarus, in which they will decrease the density of susceptible hosts by promoting slaughter of pigs and preventing restocking of pig holdings. (6) Wild boars moving through borders between the affected third countries and the EU pose a risk of ASF introduction, especially in some areas with intensive agriculture where the wild boar is attracted by crops. As a short time risk mitigation measure, in an attempt to reduce this risk and based on available preliminary research data on the efficacy of the use of repellents consisting of synthetic odorous substances suggesting quite high efficiency and a relative long lasting period, Lithuania intends to apply these repellents in some areas of its territory close to its eastern border in order to deter wild boars from entering the maize and other crops fields. (7) Cleansing and disinfection of vehicles that were possibly in contact with the ASF virus is one of the precautionary measures against the entry of ASF into the Union. Therefore, Commission Implementing Decision 2013/426/EU (4) lays down certain measures to prevent the introduction into the Union of ASF from Belarus and the Russian Federation and establishes that vehicles which have transported live animals and feed and which enter the Union from infected areas are appropriately cleansed and disinfected, and that such cleansing and disinfection is properly documented. (8) Notwithstanding the provisions of Commission Regulation (EC) No 206/2009 (5), the risk of ASF introduction into the Union by personal consignments containing pig products sent by post or carried in the baggage of travellers arriving in particular from Belarus and the Russian Federation, is higher than negligible and requires additional controls at the points of entry. (9) In addition, a wide range of stakeholders including veterinarians, professional and non-professional farmers, truck drivers, custom agents, passengers and the general public should be made aware of the risks of ASF introduction and its consequences by means of well-targeted awareness campaigns. (10) In the first week of August 2013, Estonia, Latvia, Lithuania and Poland submitted their respective plans and initial estimates of cost for the implementation of emergency measures in the areas considered at risk of introduction of ASF from Belarus and the Russian Federation. Financial support for personnel is required to ensure the implementation of the surveillance activities foreseen in the submitted plans. The plans have been examined by the Commission for Union financial contribution and were found to comply with Directive 2002/60/EC. (11) The actions undertaken by Estonia, Latvia, Lithuania and Poland in order to directly reduce the risk of disease introduction into the Union, namely cleansing and disinfection of vehicles, should be co-financed at a rate of 100 %. (12) The additional surveillance undertaken by Estonia, Latvia, Lithuania and Poland in the areas at higher risk of disease introduction and the actions undertaken in the framework of the awareness campaign by those Member States should be co-financed at a rate of 50 %. (13) The actions undertaken by Lithuania using repellents in defined high risk areas close to its eastern borders in order to reduce the risk of disease introduction into the Union via wild boar, should be co-financed at a rate of 50 %. The special actions undertaken by Lithuania to decrease the density of pigs at the border with Belarus should be co-financed at a rate of 30 %. (14) Due to the urgency of the measures, the cost incurred by Estonia, Latvia, Lithuania and Poland since 2 July 2013, the date of notification of the emergency measures, should be eligible for Union financial contributions. (15) Article 8(3) of Decision 2009/470/EC provides that the eligible costs and the level, of the financial contribution from the Union must be set out. However, given the need to prevent excessive expenditure for the Union budget, maximum amounts are to be established which reflect the reasonable payment for certain surveillance activities. (16) A reasonable payment is a payment for a material or a service at a proportionate price compared to the market price. Pending on-the-spot checks carried out by the Commission, it is now necessary to approve specific financial contribution from the Union to Estonia, Latvia, Lithuania and Poland. (17) The payment of the financial contribution shall be subject to the condition that the actions planned have actually been carried out and that the authorities supply all the necessary information to the Commission. (18) As the plans submitted by Estonia, Latvia, Lithuania and Poland for emergency measures against the introduction of ASF from Belarus and the Russian Federation carried out in 2013 are a sufficiently detailed framework in the meaning of Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 (6), the present decision constitutes a financing decision for the expenditure provided for in the work programme for grants. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. In the framework of the emergency measures for the protection against ASF taken by Estonia, Latvia, Lithuania and Poland in 2013, those Member States shall be entitled to a specific contribution from the Union to the expenditure incurred for the implementation of the surveillance activities and the serological and virological laboratory testing carried out on samples obtained after 1 July 2013 during surveillance in domestic pigs and wild boars in those Member States. 2. The financial contribution by the Union shall be at the rate of 50 % of the costs to be incurred by Estonia, Latvia, Lithuania and Poland for the activities referred to in paragraph 1, and shall not exceed: (i) EUR 15 000 for Estonia; (ii) EUR 80 000 for Latvia; (iii) EUR 46 000 for Lithuania; (iv) EUR 20 000 for Poland. 3. The maximum of the cost to be reimbursed to Estonia, Latvia, Lithuania and Poland for the activities referred to in paragraph 1 shall in average not exceed: (i) EUR 0,5 per domestic pig sampled; (ii) EUR 5 per wild boar sampled; (iii) EUR 2 per ELISA test; (iv) EUR 10 per PCR test; (v) EUR 10 per virological test. 4. The expenditure eligible for a financial contribution by the Union for the measures referred to in paragraph 1 shall be limited to the costs incurred by the Member States for: (a) laboratory testing: (i) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the laboratory tests; (ii) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; (b) personnel, whatever the status, specifically allocated to entirelly or in part for the implementation of the surveillance activities of the programmes other than laboratory testing. (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b). The costs for the personell referred to in points (a)(ii) and (b) are limited to actual salaries plus social security charges and other statuary costs included in the remuneration. Article 2 1. In the framework of the emergency measures taken for the protection against ASF in 2013, Estonia, Latvia, Lithuania and Poland shall be entitled to a specific contribution from the Union to the expenditure incurred for the purchase of equipment and consumables for cleansing and disinfection activities carried out in those Member States after the date of 1 July 2013. 2. The financial contribution by the Union shall be at the rate of 100 % of the costs to be incurred by Estonia, Latvia, Lithuania and Poland for the activities referred to in paragraph 1, and shall not exceed: (a) EUR 20 000 for Estonia; (b) EUR 735 000 for Latvia; (c) EUR 738 000 for Lithuania; (d) EUR 98 000 for Poland. Article 3 1. In the framework of the emergency measures taken for the protection against ASF in 2013, Estonia, Latvia, Lithuania and Poland shall be entitled to a specific contribution from the Union to the expenditure incurred for the costs of the awareness campaigns implemented in those Member States after the date of 1 July 2013. 2. The financial contribution by the Union shall be at the rate of 50 % of the costs to be incurred by Estonia, Latvia, Lithuania and Poland for the activities referred to in paragraph 1, and shall not exceed: (a) EUR 10 000 for Estonia; (b) EUR 14 000 for Latvia; (c) EUR 40 000 for Lithuania; (d) EUR 25 000 for Poland. Article 4 1. In the framework of the emergency measures taken for the protection against ASF in 2013, Lithuania shall be entitled to a specific contribution from the Union to the expenditure incurred for the purchase of repellent substances for wild boars to be used in selected high risk areas of Lithuania after the date of 1 July 2013. 2. The financial contribution by the Union shall be at the rate of 50 % of the costs to be incurred by Lithuania for the activities referred to in paragraph1, and shall not exceed EUR 30 000. Article 5 1. In the framework of the emergency measures taken for the protection against ASF in 2013, Lithuania shall be entitled to specific contribution from the Union to the expenditure incurred for the costs of compensating pig owners for losses caused by early slaughter in the buffer zone of 10 kilometres deep along the border with Belarus. 2. The financial contribution by the Union shall be at the rate of 30 % of the costs to be incurred by Lithuania and shall not exceed EUR 600 000. Article 6 1. The financial contribution from the Union as referred to in Articles 1 to 4 shall be paid on the basis of: (a) a final technical report in accordance with Annex I on the technical execution of the surveillance measures referred to in Article 1, including the results attained during the period from 2 July 2013 to 31 December 2013; (b) a final financial report, in computerised format, in accordance with Annex II, on the costs incurred during the period from 2 July 2013 to 31 December 2013; (c) the results of any on-the-spot checks carried out in accordance with Article 11(1) of Decision 2009/470/EC. The documents supporting the reports referred to in points (a) and (b) shall be made available for on-the-spot checks referred to in point (c) carried out by the Commission. 2. The final technical report and the final financial report referred to in paragraph 1(a) and (b) shall be submitted by 30 April 2014 at the latest. If that time limit is not observed, except if duly justified circumstances exist for this delay, the specific financial contribution from the Union shall be reduced by 25 % for every calendar month of delay. Article 7 This Decision is addressed to the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania and the Republic of Poland. Done at Brussels, 10 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 298, 26.10.2012, p. 1. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). (4) Commission Implementing Decision 2013/426/EU of 5 August 2013 on measures to prevent the introduction into the Union of the African swine fever virus from certain third countries or parts of the territory of third countries in which the presence of that disease is confirmed and repealing Decision 2011/78/EU (OJ L 211, 7.8.2013, p. 5). (5) Commission Regulation (EC) No 206/2009 of 5 March 2009 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (OJ L 77, 24.3.2009, p. 1). (6) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). ANNEX I Final technical report on surveillance measures in relation to African swine fever in wild boars and domestic pigs Member State: Date: 1. Technical evaluation of the situation: 1.1. Epidemiological maps: 1.2. Information on surveillance: Member State Number of domestic pigs sampled Number of wild boars sampled Type of test (1) Number of tests Number of positive domestic pigs Number of positive wild boars Totals 2013 2. Achievement of targets and technical difficulties: 3. Additional epidemiological information: epidemiological inquiries, dead animals found, age distribution of positive reactors, lesions found, etc.: (1) Indicate: ELISA, PCR, Ag-ELISA, virus isolation, other (specify). ANNEX II Final financial report on emergency measures in relation to African swine fever Member State: Date: 1. Surveillance measures in relation to African swine fever in wild boars and domestic pigs: Sampling Category Cost of sampling Number of animals sampled Unit cost per animal sampled Total cost Domestic pigs Wild boars Personnel Type Unit cost Number of staff Total costs Laboratory tests Number of tests carried out Cost of tests (1) Laboratory test (1) Personnel (2) OverheadFOR-L_2013272EN.01005201.notes.0001.xml.jpg Total CostsFOR-L_2013272EN.01005201.notes.0002.xml.jpg Serological tests (ELISA) PCR tests Virological tests 2. Cleansing and disinfection: 2(a) EQUIPMENT Description Cost/value (excl. VAT) Date of purchase Total 2(b) CONSUMABLES Description Cost/value (excl. VAT) Date of purchase Total 3. Awareness campaigns: Description of activities Cost/value (excl. VAT) Date of delivery Total 4. Use of repellents: CONSUMABLES Description Cost/value (excl. VAT) Date of purchase Total 5. Pigs slaughtered in the buffer zone at the border with Belarus  for Lithuania: Holding identification number Farmer: Surname & Name Municipality Date of slaughtering Number of animal slaughtered per category Compensation amount paid per category (excl. VAT) Total compensation paid (excl. VAT) Date of payment sows boars piglets pigs sows boars piglets pigs I certify that:  this expenditure was actually incurred, accurately accounted for and eligible under the provisions of this Decision,  all supporting documents relating to the expenditure are available for inspection,  no other Union contribution was requested for these measures and all revenue accruing from operations under them is declared to the Commission,  the programme was executed in accordance with the relevant Union legislation,  control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities. Date: Name and signature of Operational Director: (1) All costs are VAT excluded